Exhibit 10.6

 

FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT AND OTHER TRANSACTION DOCUMENTS

 

FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT AND OTHER TRANSACTION DOCUMENTS,
dated as of February 28, 2019 (this “Amendment”), by and among GP COMMERCIAL CB
LLC, a Delaware limited liability company (“Seller”), as seller, CITIBANK, N.A.,
a national banking association (including any successor and assigns thereto,
“Purchaser”), as purchaser, and acknowledged and agreed to by GRANITE POINT
MORTGAGE TRUST, INC., a Maryland corporation, as guarantor (“Guarantor”).
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Repurchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, Seller and Purchaser entered into that certain Master Repurchase
Agreement, dated as of June 28, 2017 (the “Original Repurchase Agreement”, as
amended by this Amendment, as the same may be further amended, replaced,
restated, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”);

 

WHEREAS, Seller and Purchaser each desire to make certain modifications to the
Original Repurchase Agreement and the other Transaction Documents pursuant to
and the terms and conditions of this Amendment;

 

WHEREAS, it is a condition to the effectiveness of this Amendment, that
Guarantor reaffirms the terms and conditions of the Guaranty; and

 

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE 1

AMENDMENTS TO REPURCHASE AGREEMENT

 

(a)                                 Article 2 of the Original Repurchase
Agreement is hereby amended by adding the following defined terms in the
appropriate alphabetical order therein:

 

“Senior Interest” shall mean a senior Participation Interest. A senior
Participation Interest shall not be pari passu (unless (i) such pari passu
Participation Interest is the controlling interest of the related Mortgage Loan
and Seller retains legal title to the related Mortgage Note and Mortgage Loan,
or (ii) if such pari passu Participation Interest is not a controlling interest,
then the controlling interest of the related Mortgage Loan has been securitized
in a transaction in which Guarantor or a subsidiary of Guarantor owns the entire
interest other than such pari passu Participation Interest and is the
controlling holder of the Mortgage Loan (such that the party retaining record
title to the related Mortgage Note and Mortgage Loan is such securitization
issuer)).

 

“Participation Certificate” shall mean the participation certificate (to the
extent certificated) or other evidence of ownership of a Participation Interest.

 

1

--------------------------------------------------------------------------------



 

“Participation Interest” shall mean a participation interest in a Mortgage Loan.

 

(b)                                 The following definitions set forth in
Article 2 of the Original Repurchase Agreement are hereby amended and restated
in their entirety as follows:

 

“Eligibility Criteria” shall mean (i) the proposed Purchased Asset is a
performing Mortgage Loan, Mezzanine Loan or Senior Interest accruing interest at
a floating rate based on LIBOR, (ii) after giving effect to the purchase of the
proposed Purchased Asset, the Portfolio Purchase Price Debt Yield (including the
proposed Purchased Asset), as determined by Purchaser, will be greater than the
Minimum Portfolio Purchase Price Debt Yield, (iii) there is no monetary or
material non-monetary default or event of default (beyond all applicable notice
and grace periods) under the related Purchased Asset Documents, (iv) the
Mortgaged Property LTV of the proposed Purchase Asset will not exceed the
Mortgaged Property LTV Threshold, (v) the maximum term of the proposed Purchased
Asset, including all extension options, is not more than five (5) years and
(vi) after giving effect to the purchase of the proposed Purchased Asset, the
aggregate outstanding Purchase Prices of all Purchased Assets which are
Participation Interests shall not exceed 20% of the Facility Amount.

 

“Eligible Asset” shall mean any performing, floating-rate Mortgage Loan,
Mezzanine Loan or Senior Interest (i) that is approved by Purchaser in its sole
and absolute discretion, (ii) with respect to which, upon such Eligible Asset
becoming a Purchased Asset, the applicable representations and warranties set
forth in this Agreement (including the exhibits hereto) are true and correct in
all material respects except to the extent disclosed in a Requested Exceptions
Report approved by Purchaser, (iii) which, in the case of a Mortgage Loan, is
secured by stabilized or un-stabilized Commercial Assets, Multifamily Assets or
Hotel Assets and is not secured by a healthcare facility, construction
properties, for-sale residential properties or any land loans (or, in the case
of a Mezzanine Loan, is secured by first priority pledges of all of the Capital
Stock of Persons that directly or indirectly own stabilized or un-stabilized
Commercial Assets, Multifamily Assets or Hotel Assets and not any healthcare
facility, construction properties, for-sale residential properties or land
loans), (iv) with respect to which, in the case of a Mezzanine Loan, the related
Mortgage Loan is a Purchased Asset, and (v) that satisfies the Eligibility
Criteria as of any date of determination as determined by Purchaser in its sole
discretion (except to the extent waived by Purchaser as of the Purchase Date).

 

(c)                                  Article 3(e)(iii) of the Original
Repurchase Agreement is hereby amended as follows:

 

(i)                                     by deleting the word “and” at the end of
clause (H);

 

(ii)                                  by deleting the period at the end of
clause (I) and adding “; and” at the end of such clause; and

 

(iii)                               by adding the following as clause (J):

 

2

--------------------------------------------------------------------------------



 

(J)                                   after giving effect to the funding of the
Future Funding Advance Draw, the aggregate outstanding Purchase Prices of all
Purchased Assets which are Participation Interests shall not exceed 20% of the
Facility Amount.

 

(d)                                 Article 3(e)(i) of the Original Repurchase
Agreement which begins as “Margin Excess...” is hereby amended as follows:

 

(i)                                     by renumbering such Article 3(e)(i) to
Article 3(e)(iv);

 

(ii)                                  by deleting the word “and” at the end of
clause (E);

 

(iii)                               by deleting the period at the end of clause
(F) and adding “; and” at the end of such clause; and

 

(iv)                              by adding the following as clause (G):

 

(G)                               after giving effect to the funding of the
Margin Excess Advance, the aggregate outstanding Purchase Prices of all
Purchased Assets which are Participation Interests shall not exceed 20% of the
Facility Amount.

 

(e)                                  Article 9(w) of the Original Repurchase
Agreement is hereby amended and restated as follows:

 

(t)                                    Good Title to Purchased Assets.
Immediately prior to the purchase of any Purchased Assets by Purchaser from
Seller, (i) such Purchased Assets are free and clear of any lien, encumbrance or
impediment to transfer (including any “adverse claim” as defined in
Article 8-102(a)(1) of the UCC), (ii) such Purchased Assets are not subject to
any right of set-off, any prior sale, transfer, assignment or participation
(other than a transfer or chain of transfers from Affiliates of Seller to Seller
on or prior to the Purchase Date or any Participation Interest that is
subordinate or pari passu (subject to the conditions set forth in the definition
of “Senior Interest”) to any Senior Interest), or any agreement (other than any
Participation Agreement relating to any Purchased Asset that is a Senior
Interest) by Seller to assign, convey, transfer or participate such Purchased
Assets, in each case, in whole or in part, (iii) Seller is the sole record and
beneficial owner of and has good and marketable title to such Purchased Assets
and (iv) Seller has the right to sell and transfer such Purchased Assets to
Purchaser. Upon the purchase of any Purchased Assets by Purchaser from Seller,
Purchaser shall be the sole owner of such Purchased Assets free of any adverse
claim existing as of the Purchase Date, subject to the terms and conditions of
the Purchased Asset Documents and Seller’s rights under this Agreement.

 

(f)                                   Article 9(w) of the Original Repurchase
Agreement is hereby amended and restated as follows:

 

(w)                               Delivery of Purchased Asset File. With respect
to each Purchased Asset, the Mortgage Note, the Mortgage, the Assignment of
Mortgage, any applicable Participation Certificate and any applicable Mezzanine
Note and Mezzanine Loan Documents, and any other document required to be
delivered under this Agreement and the Custodial Agreement for such Purchased
Asset has been delivered to the Purchaser or

 

3

--------------------------------------------------------------------------------



 

the Custodian on its behalf (or shall be delivered in accordance with the time
periods set forth herein).

 

(g)                                  Article 18(e) of the Original Repurchase
Agreement is hereby amended and restated as follows:

 

(e)                             If Purchaser sells a participation with respect
to its rights under this Agreement or under any other Transaction Document with
respect to the Purchased Assets, Purchaser shall, acting for this purposes as an
agent of the Seller, maintain a record of ownership (the “Participant Register”)
identifying the name and address of each participant and the amount of each such
participant’s interest in the Purchased Assets, provided that the Purchaser and
any such other participant shall not have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information related to a participant’s interest in any Transaction
Document) to any Person except to the extent necessary to establish that such
interests are in registered form under Section 5f.103-1(c) of the Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error and Purchaser shall treat each Person whose name is recorded in
the Participant Register as the owners of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.

 

ARTICLE 2

AMENDMENT TO OTHER TRANSACTION DOCUMENTS

 

Each Transaction Document is hereby amended such that each reference to the
Master Repurchase Agreement shall mean the Original Master Repurchase Agreement
as modified pursuant to the terms of this Amendment.

 

ARTICLE 3

REPRESENTATIONS

 

(a)                                 Seller represents and warrants to Purchaser,
as of the date of this Amendment, as follows:

 

(i)                                all representations and warranties made by it
in Article 9 of the Repurchase Agreement are true and correct in all material
respects;

 

(ii)                             it is duly authorized to execute and deliver
this Amendment and has taken all necessary action to authorize such execution,
delivery and performance;

 

(iii)                          the person signing this Amendment on its behalf
is duly authorized to do so on its behalf;

 

(iv)                         the execution, delivery and performance of this
Amendment will not violate any Requirement of Law applicable to it or its
organizational documents or any agreement by which it is bound or by which any
of its assets are affected;

 

(v)                            the execution, delivery and performance of this
Amendment will not be in conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both)

 

4

--------------------------------------------------------------------------------



 

a default under, or result in the creation or imposition of any lien of any
nature whatsoever upon any of the property or assets of such Seller, pursuant to
any such agreement;

 

(vi)                              except for those obtained or filed on or prior
to the date hereof, such Seller is not required to obtain any consent, approval
or authorization from, or to file any declaration or statement with, any
governmental authority or other agency in connection with or as a condition to
the execution, delivery or performance of this Amendment;

 

(vii)                           this Amendment is a legal and binding obligation
of such Seller and is enforceable against such Seller in accordance with its
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors’ rights and subject, as to
enforceability, to general principals of equity, regardless whether enforcement
is sought in a proceeding in equity or at law; and

 

(viii)                        this Amendment has been duly executed and
delivered by it.

 

(b)                                 Guarantor hereby represents and warrants
that:

 

(i)                                     all representations and warranties by
Guarantor contained in the Guaranty are true and correct in all respects as of
the date hereof (unless such representation or warranty expressly relates to an
earlier date in which case such representation or warranty shall be true and
correct as of such earlier date);

 

(ii)                                  no event has occurred and is continuing
which constitutes an Event of Default under the Repurchase Agreement, the Fee
Letter or any other Transaction Document, or any event that but for notice or
lapse of time or both would constitute an Event of Default; and

 

(iii)                               no change, occurrence, or development exists
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE 4

REAFFIRMATION, RATIFICATION AND ACKNOWLEDGMENT

 

(a)                                 Seller hereby (i) ratifies and reaffirms all
of its payment and performance obligations, contingent or otherwise, and each
grant of security interests and liens in favor of Purchaser, under each
Transaction Document to which it is a party and (ii) agrees and acknowledges
that such ratification and reaffirmation is not a condition to the continued
effectiveness of such Transaction Documents.

 

(b)                                 Guarantor hereby reaffirms the terms and
conditions of the Guaranty.

 

(c)                                  Each of Seller and Guarantor hereby
(i) agree that neither such ratification and reaffirmation above, as applicable,
nor Purchaser’s solicitation of such ratification and reaffirmation, constitutes
a course of dealing giving rise to any obligation or condition requiring a
similar or any other ratification or reaffirmation from such Seller and/or
Guarantor with respect to any subsequent modifications to the Repurchase
Agreement or the other Transaction Documents

 

5

--------------------------------------------------------------------------------



 

and (ii) agree and acknowledge that each of the Repurchase Agreement, the
Guaranty and the other Transaction Documents shall each remain in full force and
effect and are each hereby ratified and confirmed.

 

ARTICLE 5

GOVERNING LAW

 

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

ARTICLE 6

MISCELLANEOUS

 

(a)                                 Except as expressly amended or modified
hereby, the Repurchase Agreement and the other Transaction Documents shall each
be and shall remain in full force and effect in accordance with their terms.

 

(b)                                 Each Seller agrees to pay or cause to be
paid, as and when billed by Purchaser and as a condition precedent to the
effectiveness of this Amendment, all reasonable out-of-pocket costs and expenses
paid or incurred by Purchaser in connection with this Amendment and the
transactions contemplated hereby, including, without limitation, reasonable
outside counsel attorneys’ fees and expenses, and documentation costs and
charges.

 

(c)                                  This Amendment may not be amended or
otherwise modified, waived or supplemented except as provided in the Transaction
Documents.

 

(d)                                 This Amendment, the Repurchase Agreement and
the other Transaction Documents contain the entire agreement of the parties
hereto and thereto in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, whether oral or
written are superseded by the terms of this Amendment, the Repurchase Agreement
and the other Transaction Documents. This Amendment contains a final and
complete integration of all prior expressions by the parties with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties with respect to such subject matter, superseding all prior oral or
written understandings.

 

(e)                                  Wherever possible, each provision of this
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

(f)                                   Whenever in this Amendment any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, and permitted successors and assigns of such party. All
covenants, promises and agreements in this Amendment, by or on behalf of Seller
and

 

6

--------------------------------------------------------------------------------



 

Guarantor, shall inure to the benefit of the legal representatives, successors
and permitted assigns of Purchaser.

 

(g)                                  This Amendment may be executed in
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument. This Amendment shall be effective and binding as of the date hereof
with respect to each party hereto upon the execution and delivery by such party
of its signature page of this Amendment, without regard to whether the delivery
of such signature page occurs before or after any other party delivers its
respective signature page.

 

(h)                                 The headings in this Amendment are for
convenience of reference only and shall not affect the interpretation or
construction of this Amendment.

 

(i)                                     This Amendment is a Transaction Document
executed pursuant to the Repurchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions of the
Repurchase Agreement.

 

(j)                                    Nothing contained herein shall affect or
be construed to affect any lien, charge or encumbrance created by any
Transaction Document or the priority of any such lien, charge or encumbrance
over any other liens, charges or encumbrances.

 

(k)                                 Except as specifically set forth in this
Amendment, the execution, delivery and effectiveness of this Amendment shall not
(i) limit, impair, constitute a waiver by, or otherwise affect any right, power
or remedy of Purchaser under the Repurchase Agreement or any other Transaction
Document, (ii) constitute a waiver of any provision in the Repurchase Agreement
or in any of the other Transaction Documents or of any Default or Event of
Default that may have occurred and be continuing or (iii) alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Repurchase Agreement or in any of the other
Transaction Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.

 

[SIGNATURES FOLLOW]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

SELLER:

 

 

 

GP COMMERCIAL CB LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Deputy General Counsel

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

[Signature Page to First Amendment to Master Repurchase Agreement and Other
Transaction Documents]

 

--------------------------------------------------------------------------------



 

 

PURCHASER:

 

 

 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ Richard B. Schlenger

 

 

Name:

Richard B. Schlenger

 

 

Title:

Authorized Signatory

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

[Signature Page to First Amendment to Master Repurchase Agreement and Other
Transaction Documents]

 

--------------------------------------------------------------------------------



 

 

GUARANTOR:

 

 

 

 

GRANITE POINT MORTGAGE TRUST, INC., a Maryland corporation

 

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Deputy General Counsel

 

[Signature Page to First Amendment to Master Repurchase Agreement and Other
Transaction Documents]

 

--------------------------------------------------------------------------------